Exhibit 10.2

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of August 6, 2012 by and among HPT IHG-2 PROPERTIES TRUST, a Maryland real
estate investment trust (“Owner”), HPT TRS IHG-2, INC., a Maryland corporation
(“TRS” and, together with Owner, collectively, “Seller”), and SCHAUMBURG SUITES
LLC, an Illinois limited liability company (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller wishes to sell to Purchaser, and Purchaser wishes to purchase
from Seller, Seller’s entire right, title and interest in and to the following: 
the land described on Exhibit A hereto, together with all easements, rights of
way, privileges, licenses and appurtenances with respect thereto, all buildings,
structures and other improvements located thereon, and all other tangible or
intangible property owned by Seller and used exclusively in connection with the
foregoing, if any (collectively, the “Property”);

 

NOW, THEREFORE, Seller and Purchaser agree as follows:

 

1.                                       Closing.  The purchase and sale of the
Property shall be consummated at a closing (the “Closing”) to be held at the
offices of Sullivan & Worcester LLP, One Post Office Square, Boston,
Massachusetts, at 10:00 a.m., local time, on August 24, 2012, as the same may be
accelerated or extended by agreement of the parties (the “Closing Date”).

 

2.                                       Purchase Price.  At the Closing,
Purchaser shall pay the amount of Two Million Sixty Thousand and 00/100s Dollars
($2,060,000.00) (the “Purchase Price”) to Seller, subject to adjustment as
hereinafter provided, by wire transfer of immediately available funds to an
account designated by Seller.

 

3.                                       Title.  The real estate shall be
conveyed by a deed running to Purchaser in substantially the form of the deed by
which Owner obtained title to such real estate (the “Deed”).  Such deed shall
convey good and valid title to the real estate, free from encumbrances, except
the following: (a) provisions of applicable laws; (b) taxes and assessments for
the current year that are not yet due and payable (or if due and payable, not
yet delinquent); and (c) easements, restrictions, reservations and other matters
of record, so long as the same do not materially and unreasonably interfere with
the use and operation of the Property as a hotel in substantially the same
manner as currently operated.  Seller agrees to execute a customary title
affidavit, in form and substance reasonably satisfactory to Seller, in order to
enable Purchaser’s title company (the “Title Company”) to issue a title
insurance policy to Purchaser without exceptions for parties in possession or
mechanic’s liens.  If Seller shall be unable to convey title as required
hereunder, then Purchaser shall have the right to accept such title as Seller
can deliver without any reduction in the Purchase Price or to terminate this
Agreement.

 

4.                                       Closing Documents.  At the Closing,
Seller shall deliver to Purchaser the following: (i) the Deed, duly executed and
acknowledged by Owner; (ii) a bill of sale, without warranty of any kind and
otherwise in form and substance reasonably satisfactory to Seller and Purchaser,
with respect to any personal property to be conveyed hereunder, duly executed by
Seller; (iii) an assignment and assumption agreement, in form and substance
reasonably

 

--------------------------------------------------------------------------------


 

satisfactory to Seller and Purchaser, with respect to any intangible property to
be conveyed hereunder (but only to the extent such intangible property is freely
transferable), duly executed by Seller; (iv) a so-called “FIRPTA Certificate”,
duly executed by Owner; (v) a closing statement showing the Purchase Price,
apportionments and fees, and costs and expenses paid in connection with the
Closing, duly executed by Seller; and (vi) such other conveyance documents,
certificates, deeds and other instruments as Purchaser, Seller or the Title
Company may reasonably require and as are customary in like transactions in
sales of property in similar transactions.  At the Closing, Purchaser shall
deliver to Seller duly executed and acknowledged counterparts of the foregoing
documents, where applicable.

 

5.                                       Prorations.  The following items shall
be prorated at the Closing as of 12:01 am at the Property on the Closing Date: 
room revenues, food and beverage revenues and other items of income with respect
to the Property; fuel, electric, water and other utility costs; real estate
taxes and assessments other than special assessments, based on the rates and
assessed valuation applicable in the fiscal year for which assessed; all amounts
payable and receivable under any contract being conveyed hereunder; and all
other items of income and expense normally apportioned in sales of property in
similar situations in the jurisdiction where the Property is located.  If any of
the foregoing cannot be apportioned at the Closing because of the unavailability
of the amounts which are to be apportioned, such items shall be apportioned on
the basis of a good faith estimate by the parties and reconciled as soon as
practicable after the Closing Date.  If a net amount is owed by Seller to
Purchaser pursuant to this Section 5, such amount shall be credited against the
Purchase Price.  If a net amount is owed by Purchaser to Seller pursuant to this
Section 5, such amount shall be added to the Purchase Price paid to Seller.  As
between Owner and TRS, all such prorations shall be for the account of TRS in
accordance with the terms of the lease between Owner and TRS.  In addition,
Seller shall convey to Purchaser all cash and other funds located at the
property at Closing, and Seller shall receive a credit therefor.  This Section 5
shall survive the Closing.

 

6.                                       Closing Costs.  Purchaser shall pay
(a) fifty percent (50%) of all documentary, stamp, sales, intangible and other
transfer taxes and fees incurred in connection with the transactions
contemplated by this Agreement, (b) fifty percent (50%) of all state, city,
county, municipal and other governmental recording and filing fees and charges
and (c) all other costs incurred by Purchaser in connection with this Agreement.
Seller shall pay (i) fifty percent (50%) of all documentary, stamp, sales,
intangible and other transfer taxes and fees incurred in connection with the
transactions contemplated by this Agreement, (ii) fifty percent (50%) of all
state, city, county, municipal and other governmental recording and filing fees
and charges and (iii) all other costs incurred by Seller in connection with this
Agreement.

 

7.                                       Casualty.  If, prior to the Closing,
the Property is materially destroyed or damaged by fire or other casualty,
Seller shall promptly notify Purchaser of such fact, whereupon Purchaser shall
have the right to terminate this Agreement by giving notice to Seller not later
than ten (10) days after the giving of Seller’s notice (and, if necessary, the
Closing Date shall be extended until one day after the expiration of such
ten-day period).  If Purchaser elects to terminate this Agreement as aforesaid,
this Agreement shall terminate and be of no further force and effect and no
party shall have any liability to the other hereunder.  If less than a material
part of the Property shall be affected by fire or other casualty or if Purchaser
shall not elect to terminate this Agreement as aforesaid, there shall be no
abatement of the Purchase Price

 

2

--------------------------------------------------------------------------------


 

and Seller shall assign to Purchaser at the Closing the rights of Seller to the
proceeds, if any, under Seller’s insurance policies covering the Property with
respect to such damage or destruction and there shall be credited against the
Purchase Price the amount of any deductible and any proceeds previously received
by Seller on account thereof (to the extent not previously applied to the
preservation or repair of the Property).

 

8.                                       Condemnation.  If, prior to the
Closing, a material part of the Property (including access or parking thereto),
is taken by eminent domain (or is the subject of a pending taking which has not
yet been consummated), Seller shall notify Purchaser of such fact promptly after
obtaining knowledge thereof and Purchaser shall have the right to terminate this
Agreement by giving notice to Seller not later than ten (10) days after the
giving of Seller’s notice (and, if necessary, the Closing Date shall be extended
until one day after the expiration of such ten-day period).  If Purchaser elects
to terminate this Agreement as aforesaid, this Agreement shall terminate and be
of no further force and effect and no party shall have any liability to the
other hereunder.  If less than a material part of the Property shall be affected
or if Purchaser shall not elect to terminate this Agreement as aforesaid, the
sale of the Property shall be consummated as herein provided without any
adjustment to the Purchase Price (except to the extent of any condemnation award
received by Seller prior to the Closing) and Seller shall assign to Purchaser at
the Closing all of Seller’s right, title and interest in and to all awards, if
any, for the taking, and Purchaser shall be entitled to receive and keep all
awards for the taking of the Property or such portion thereof.

 

9.                                       “AS IS”.  Except as will be set forth
in the Deed, Seller has not made, and Purchaser has not relied on, any
information, promise, representation or warranty, express or implied, regarding
the Property, whether made by Seller, on Seller’s behalf or otherwise, and
Purchaser is not relying upon any statements, representations or warranties of
any kind, other than those specifically set forth in the Deed.  Accordingly,
Purchaser shall purchase the Property in its “as is”, “where is” and “with all
faults” condition on the Closing Date.  This Section 9 shall survive the
Closing.

 

10.                                 Default by Seller.  If the transaction
herein contemplated fails to close as a result of Seller’s default hereunder,
Purchaser may, as its sole and exclusive remedy, at law or in equity, either
(a) terminate this Agreement (in which case, Seller shall reimburse Purchaser
for all of the fees, charges, disbursements and expenses of Purchaser’s
attorneys) or (b) pursue a suit for specific performance.

 

11.                                 Default by Purchaser.  If the transaction
herein contemplated fails to close as a result of Purchaser’s default hereunder,
Seller may terminate this Agreement (in which case, Purchaser shall reimburse
Seller for all of the fees, charges, disbursements and expenses of Seller’s
attorneys).

 

12.                                 Arbitration.

 

(a)                          Any disputes, claims or controversies between
Seller and Purchaser (i) arising out of or relating to this Agreement, or
(ii) brought by or on behalf of any shareholder of Seller or Purchaser (which,
for purposes of this Section 12, shall mean any shareholder of record or any
beneficial owner of shares of Seller or Purchaser, or

 

3

--------------------------------------------------------------------------------


 

any former shareholder of record or beneficial owner of shares of Seller or
Purchaser), either on his, her or its own behalf, on behalf of Seller or
Purchaser or on behalf of any series or class of shares of Seller or Purchaser
or shareholders of Seller or Purchaser against Seller or Purchaser or any
trustee, director, officer, manager (including Reit Management & Research LLC or
its successor), agent or employee of Seller or Purchaser, including disputes,
claims or controversies relating to the meaning, interpretation, effect,
validity, performance or enforcement of this Agreement, including this
arbitration agreement, the declaration of trust, limited liability company
agreement, partnership agreement or analogous governing instruments, as
applicable, of Purchaser or Seller, or the bylaws of Purchaser or Seller (all of
which are referred to as “Disputes”), or relating in any way to such a Dispute
or Disputes, shall on the demand of any party to such Dispute be resolved
through binding and final arbitration in accordance with the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
then in effect, except as those Rules may be modified in this Section 12.  For
the avoidance of doubt, and not as a limitation, Disputes are intended to
include derivative actions against trustees, directors, officers or managers of
Seller or Purchaser and class actions by a shareholder against those individuals
or entities and Seller or Purchaser.  For the avoidance of doubt, a Dispute
shall include a Dispute made derivatively on behalf of one party against another
party.

 

(b)                         There shall be three arbitrators.  If there are only
two parties to the Dispute (with, for purposes of this Section 12, any and all
parties involved in the Dispute and owned by the same ultimate parent entity
treated as one party), each party shall select one arbitrator within 15 days
after receipt by respondent of a copy of the demand for arbitration.  Such
arbitrators may be affiliated or interested persons of such parties.  If either
party fails to timely select an arbitrator, the other party to the Dispute shall
select the second arbitrator who shall be neutral and impartial and shall not be
affiliated with or an interested person of either party. If there are more than
two parties to the Dispute, all claimants, on the one hand, and all respondents,
on the other hand, shall each select, by the vote of a majority of the claimants
or the respondents, as the case may be, one arbitrator. Such arbitrators may be
affiliated or interested persons of the claimants or the respondents, as the
case may be.  If either all claimants or all respondents fail to timely select
an arbitrator then such arbitrator (who shall be neutral, impartial and
unaffiliated with any party) shall be appointed by the AAA.  The two arbitrators
so appointed shall jointly appoint the third and presiding arbitrator (who shall
be neutral, impartial and unaffiliated with any party) within 15 days of the
appointment of the second arbitrator.  If the third arbitrator has not been
appointed within the time limit specified herein, then the AAA shall provide a
list of proposed arbitrators in accordance with the Rules, and the arbitrator
shall be appointed by the AAA in accordance with a listing, striking and ranking
procedure, with each party having a limited number of strikes, excluding strikes
for cause.

 

(c)                          The place of arbitration shall be Boston,
Massachusetts unless otherwise agreed by the parties.

 

(d)                         There shall be only limited documentary discovery of
documents directly related to the issues in dispute, as may be ordered by the
arbitrators.

 

4

--------------------------------------------------------------------------------


 

(e)                          In rendering an award or decision (the “Award”),
the arbitrators shall be required to follow the laws of the Commonwealth of
Massachusetts.  Any arbitration proceedings or Award rendered hereunder and the
validity, effect and interpretation of this arbitration agreement shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be
in writing and may, but shall not be required to, briefly state the findings of
fact and conclusions of law on which it is based.

 

(f)                            Except to the extent expressly provided by
Section 12 or as otherwise agreed by the parties, each party involved in a
Dispute shall bear its own costs and expenses (including attorneys’ fees), and
the arbitrators shall not render an award that would include shifting of any
such costs or expenses (including attorneys’ fees) or, in a derivative case or
class action, award any portion of Seller’s or Purchaser’s award to the claimant
or the claimant’s attorneys.  Except to the extent otherwise agreed by the
parties, each party (or, if there are more than two parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third appointed arbitrator.

 

(g)                         An Award shall be final and binding upon the parties
thereto and shall be the sole and exclusive remedy between such parties relating
to the Dispute, including any claims, counterclaims, issues or accounting
presented to the arbitrators.  Judgment upon the Award may be entered in any
court having jurisdiction.  To the fullest extent permitted by law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

(h)                         Any monetary award shall be made and payable in U.S.
dollars free of any tax, deduction or offset.  Each party against which the
Award assesses a monetary obligation shall pay that obligation on or before the
30th day following the date of the Award or such other date as the Award may
provide.

 

(i)                             This Section 12 is intended to benefit and be
enforceable by the shareholders, trustees, directors, officers, managers
(including Reit Management & Research LLC or its successor), agents or employees
of any party and the parties and shall be binding on the shareholders of any
party and the parties, as applicable, and shall be in addition to, and not in
substitution for, any other rights to indemnification or contribution that such
individuals or entities may have by contract or otherwise.

 

13.                                 Allocation of Liability.  It is expressly
understood and agreed that Seller shall be liable to third parties for any and
all obligations, claims, losses, damages, liabilities, and expenses to the
extent arising out of events, contractual obligations, acts, or omissions of
Seller that occurred in connection with the ownership or operation of the
Property during the period in which Seller owned the Property prior to the
Closing and Purchaser shall be liable to third parties

 

5

--------------------------------------------------------------------------------


 

for any and all obligations, claims, losses, damages, liabilities and expenses
to the extent arising out of events, contractual obligations, acts, or omissions
of Purchaser that occur in connection with the ownership or operation of the
Property during the period in which Purchaser owns the Property after the
Closing.  This Section 13 shall survive the Closing.

 

14.                                 Guest Property.  Property of guests of the
hotel which is left in the care, possession or control of the hotel shall be
inventoried on the Closing Date.  Prior to the Closing Date, Seller shall be
responsible for all such property.  From and after the Closing Date, Purchaser
shall be responsible for all such property which is identified in such
inventory.  This Section 14 shall survive the Closing.

 

15.                                 Brokers.  Each of the parties hereto
represents to the other parties that it dealt with no broker, finder or like
agent in connection with this Agreement or the transactions contemplated
hereby.  Each party shall indemnify and hold harmless the other party and its
respective legal representatives, heirs, successors and assigns from and against
any loss, liability or expense, including reasonable attorneys’ fees, charges
and disbursements arising out of any claim or claims for commissions or other
compensation for bringing about this Agreement or the transactions contemplated
hereby made by any other broker, finder or like agent, if such claim or claims
are based in whole or in part on dealings with the indemnifying party.  The
provisions of this Section 15 shall survive the Closing.

 

16.                                 Notices.

 

(a)  Any and all notices, demands, consents, approvals, offers, elections and
other communications required or permitted under this Agreement shall be deemed
adequately given if in writing and the same shall be delivered either in hand,
or by mail or Federal Express or similar expedited commercial carrier, addressed
to the recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).

 

(b)                                 All notices required or permitted to be sent
hereunder shall be deemed to have been given for all purposes of this Agreement
upon the date of acknowledged receipt, upon the date of receipt or refusal,
except that whenever under this Agreement a notice is either received on a day
which is not a business day or is required to be delivered on or before a
specific day which is not a business day, the day of receipt or required
delivery shall automatically be extended to the next business day.

 

(c)                                  All such notices shall be addressed,

 

if to Seller, to:

c/o Hospitality Properties Trust

 

Two Newton Place

 

255 Washington Street, Suite 300

 

Newton, Massachusetts 02458-1632

 

Attn: John G. Murray, President

 

6

--------------------------------------------------------------------------------


 

if to Purchaser, to:

Schaumburg Suites LLC

 

Two Newton Place

 

255 Washington Street

 

Newton, Massachusetts 02458-1632

 

Attn: David J. Hegarty, President

 

 

(d)                         By notice given as herein provided, the parties
hereto and their respective successors and assigns shall have the right from
time to time and at any time during the term of this Agreement to change their
respective addresses effective upon receipt by the other parties of such notice
and each shall have the right to specify as its address any other address within
the United States of America.

 

17.                                 Assignment; Successors and Assigns.  This
Agreement and all rights and obligations hereunder shall not be assignable,
directly or indirectly, by any party without the written consent of the other. 
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.  Except as otherwise expressly provided
herein, this Agreement is not intended and shall not be construed to create any
rights in or to be enforceable in any part by any other persons.

 

18.                                 Performance on Business Days.  In the event
the date on which performance or payment of any obligation of a party required
hereunder is other than a business day, the time for payment or performance
shall automatically be extended to the first business day following such date.

 

19.                                 Time of Essence.  Time shall be of the
essence with respect to the performance of each and every covenant and
obligation, and the giving of all notices, under this Agreement.

 

20.                                 Governing Law.  This Agreement shall be
interpreted, construed, applied and enforced in accordance with the laws of The
Commonwealth of Massachusetts.

 

21.                                 NON-LIABILITY OF TRUSTEES OF OWNER.  THE
AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING OWNER, DATED DECEMBER 13,
2004, AS AMENDED AND SUPPLEMENTED, AS FILED WITH THE STATE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF OWNER SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, OWNER.  ALL
PERSONS DEALING WITH OWNER IN ANY WAY SHALL LOOK ONLY TO THE ASSETS OF OWNER FOR
THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

OWNER:

 

 

 

HPT IHG-2 PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

By:

/s/ John G. Murray

 

Name:

John G. Murray

 

Its:

President & COO

 

 

 

 

 

 

 

TRS:

 

 

 

HPT TRS IHG-2, INC.,

 

a Maryland corporation

 

 

 

By:

/s/ John G. Murray

 

Name:

John G. Murray

 

Its:

President & COO

 

 

 

 

 

 

 

PURCHASER:

 

 

 

SCHAUMBURG SUITES LLC,

 

an Illinois limited liability company

 

 

 

By:

/s/ Jennifer B. Clark

 

Name:

Jennifer B. Clark

 

Its:

Secretary

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

LAND

 

PARCEL 1:

 

LOT 1 IN SUMMERFIELD SUITES, BEING A SUBDIVISION IN PART OF THE NORTHEAST 1/4 OF
SECTION 14, TOWNSHIP 41 NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL MERIDIAN,
ACCORDING TO THE PLAT THEREOF RECORDED DECEMBER 5, 1990 AS DOCUMENT 90591315, IN
COOK COUNTY, ILLINOIS.

 

PARCEL 2:

 

EASEMENT FOR PURPOSES OF INGRESS AND EGRESS FOR THE BENEFIT OF PARCEL 1, COMMON
DRIVEWAY AND INCIDENTAL PURPOSES, AS CREATED BY EASEMENT AGREEMENT RECORDED
MARCH 24, 1981 AS DOCUMENT 25815749 OVER THAT PART OF THE NORTHEAST 1/4 OF
SECTION 14, TOWNSHIP 41 NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL MERIDIAN,
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE POINT OF INTERSECTION OF A LINE DRAWN 561.22 FEET (MEASURED
PERPENDICULARLY) SOUTH OF AND PARALLEL WITH THE SOUTH LINE OF GOLF ROAD AS
DESCRIBED PER COURT CASE NO. 68L13469, WITH THE WEST LINE OF SAID NORTHEAST 1/4;
THENCE DUE SOUTH ALONG SAID WEST LINE OF THE NORTHEAST 1/4, A DISTANCE OF 530.00
FEET; THENCE NORTH 87 DEGREES, 19 MINUTES, 50 SECONDS EAST, A DISTANCE OF 50.05
FEET TO A POINT ON THE EAST LINE OF PLUM GROVE ROAD, AS DEDICATED BY INSTRUMENT
RECORDED DECEMBER 12, 1974 AS DOCUMENT 22935012; THENCE DUE SOUTH ALONG SAID
EAST LINE OF PLUM GROVE ROAD, A DISTANCE OF 402.1 FEET TO THE POINT OF
BEGINNING; THENCE DUE EAST, A DISTANCE OF 43.00 FEET; THENCE SOUTH 85 DEGREES,
00 MINUTE, 00 SECOND EAST, 165.22 FEET; THENCE DUE EAST, 176.47 FEET; THENCE
NORTH 82 DEGREES, 00 MINUTE, 00 SECOND EAST, A DISTANCE OF 24.08 FEET; THENCE
NORTH 84 DEGREES, 57 MINUTES, 52 SECONDS EAST, A DISTANCE OF 502.34 FEET; THENCE
DUE EAST, A DISTANCE OF 268.79 FEET; THENCE NORTH 45 DEGREES, 00 MINUTE, 00
SECOND EAST, A DISTANCE OF 55.75 FEET; THENCE SOUTH 70 DEGREES, 17 MINUTES, 16
SECONDS EAST, A DISTANCE OF 63.29 FEET; THENCE SOUTH 23 DEGREES, 37 MINUTES, 15
SECONDS EAST, A DISTANCE OF 63.00 FEET; THENCE SOUTH 06 DEGREES, 58 MINUTES, 06
SECONDS WEST, A DISTANCE OF 45.33 FEET; THENCE DUE WEST, A DISTANCE OF 81.00
FEET; THENCE NORTH 45 DEGREES, 00 MINUTE, 00 SECOND WEST, A DISTANCE OF 81.52
FEET; THENCE DUE WEST, A DISTANCE OF 247.70 FEET; THENCE SOUTH 84 DEGREES, 57
MINUTES, 52 SECONDS WEST, A DISTANCE OF 106.61 FEET; THENCE SOUTH 45 DEGREES, 00
MINUTE, 00 SECONDS EAST, A DISTANCE OF 96.79 FEET; THENCE DUE SOUTH, A DISTANCE
OF 189.26 FEET TO A POINT ON A LINE 760.00 FEET NORTH OF AND PARALLEL WITH THE
SOUTH LINE OF SAID NORTHEAST 1/4; THENCE SOUTH 86 DEGREES, 03 MINUTES, 42
SECONDS WEST ALONG SAID LINE 760.00 FEET NORTH OF AND PARALLEL WITH THE SOUTH
LINE OF SAID NORTHEAST 1/4, A DISTANCE OF 25.06 FEET; THENCE DUE NORTH, A
DISTANCE OF 180.63 FEET; THENCE NORTH 45 DEGREES, 00 MINUTE, 00 SECOND WEST, A
DISTANCE OF 107.39 FEET; THENCE SOUTH 84 DEGREES, 57 MINUTES, 52 SECONDS WEST,
361.23 FEET; THENCE SOUTH 82 DEGREES, 00 MINUTE, 00 SECOND WEST, A DISTANCE OF
25.27 FEET; THENCE DUE WEST, A DISTANCE OF 365.94 FEET TO A POINT ON SAID EAST
LINE OF PLUM GROVE ROAD; THENCE DUE NORTH ALONG SAID EAST LINE OF PLUM GROVE
ROAD, A DISTANCE OF 41.40 FEET TO

 

--------------------------------------------------------------------------------


 

THE POINT OF BEGINNING, ALL IN COOK COUNTY, ILLINOIS.

 

PARCEL 3:

 

INGRESS, EGRESS, SEWER AND PARKING EASEMENT BENEFITTING PARCEL 1 DESCRIBED IN
EASEMENT AGREEMENT DATED AUGUST 1, 1986 AND RECORDED OCTOBER 8, 1986 AS DOCUMENT
86463994 FOR THE BENEFIT OF PARCEL 1 PROVIDE FOR PARKING AREA AND ROADWAY OVER,
UPON, ACROSS THE LAND AS DECRIBED IN SAID INSTRUMENT AND AMENDED BY “AMENDMENT
TO EASEMENT AGREEMENT RECORDED AS DOCUMENT 86463394” DATED OCTOBER 9, 1990 AND
RECORDED NOVEMBER 2, 1990 AS DOCUMENT 90538071 MADE BY WOODFIELD LAKE OFFICE
COURT-IV CONDOMINIUM ASSOCIATES AND SCHAUMBURG SUMMERFIELD ASSOCIATES L. P. AS
SUCCESSOR OWNERS OF THE LAND FOR WHICH SAID AMENDMENT TO EASMENT AGREEMENT
AFFECTED THE EASEMENT PARCEL AS DESCRIBED IN DOCUMENT 86463994 TO ACCOMODATE
ADDITIONAL DEVELOPMENT OF THE LAND. SAID EASEMENT CREATES ADDITIONAL PARKING
RIGHTS AND CERTAIN OTHER RIGHTS OVER THE FOLLOWING LAND:

 

THAT PART OF THE NORTHEAST 1/4 OF SECTION 14, TOWNSHIP 41 NORTH, RANGE 10, EAST
OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

 

COMMENCING AT A POINT OF INTERSECTION OF A LINE DRAWN 561.22 FEET (MEASURED
PERPENDICULARLY) SOUTH OF AND PARALLEL WITH THE SOUTH LINE OF GOLF ROAD, AS
DESCRIBED PER COURT CASE NO. 68L13469 WITH THE WEST LINE OF SAID NORTHEAST 1/4;
<THENCE DUE SOUTH ALONG SAID WEST LINE OF THE NORTHEAST 1/4, A DISTANCE OF
530.00 FEET; THENCE NORTH 87 DEGREES, 19 MINUTES, 50 SECONDS EAST, A DISTANCE OF
50.05 FEET TO A POINT ON THE EAST LINE OF PLUM GROVE ROAD, AS DEDICATED BY
INSTRUMENT RECORDED DECEMBER 12, 1974 AS DOCUMENT 22935012; THENCE DUE SOUTH
ALONG SAID EAST LINE OF PLUM GROVE ROAD, A DISTANCE OF 430.00 FEET; THENCE DUE
EAST, A DISTANCE OF 264.55 FEET; THENCE SOUTH 45 DEGREES, 00 MINUTE, 00 SECOND
EAST, A DISTANCE 19.09 FEET TO THE POINT OF BEGINNING; THENCE SOUTH 90 DEGREES,
00 MINUTE, 00 SECOND WEST, A DISTANCE OF 107.90 FEET; THENCE NORTH 82 DEGREES,
00 MINUTE, 00 SECOND EAST, A DISTANCE OF 1.17 FEET; THENCE SOUTH 01 DEGREE, 44
MINUTES, 32 SECONDS EAST, A DISTANCE OF 16.20 FEET; THENCE SOUTH 89 DEGREES, 14
MINUTES, 51 SECONDS WEST, A DISTANCE OF 45.83 FEET; THENCE NORTH 01 DEGREE, 50
MINUTES, 56 SECONDS WEST, A DISTANCE OF 16.64 FEET; THENCE NORTH 90 DEGREES, 00
MINUTE, 00 SECOND WEST, A DISTANCE OF 47.98 FEET; THENCE SOUTH 45 DEGREES, 00
MINUTE, 00 SECOND EAST, A DISTANCE OF 20.44 FEET; THENCE NORTH 39 DEGREES, 15
MINUTES, 32 SECONDS EAST, A DISTANCE OF 16.97 FEET; THENCE SOUTH 45 DEGREES, 13
MINUTES, 52 SECONDS EAST, A DISTANCE OF 99.53 FEET; THENCE SOUTH 45 DEGREES, 02
MINUTES 44, SECONDS WEST, A DISTANCE OF 13.33 FEET; THENCE SOUTH 24 DEGREES, 38
MINUTES 13, SECONDS EAST, A DISTANCE OF 4.17 FEET; THENCE NORTH 87 DEGREES, 35
MINUTES, 11 SECONDS EAST, A DISTANCE OF 13.52 FEET; THENCE SOUTH 00 DEGREE, 09
MINUTES, 05 SECONDS EAST, A DISTANCE OF 27.87 FEET; THENCE SOUTH 87 DEGREES, 41
MINUTES, 35 SECONDS WEST, A DISTANCE OF 27.47 FEET; THENCE NORTH 00 DEGREE, 00
MINUTE, 00 SECOND EAST, A DISTANCE OF 23.53 FEET; THENCE NORTH 45 DEGREES, 00
MINUTE, 00 SECOND WEST, A DISTANCE OF 126.58 FEET TO THE POINT OF BEGINNING, IN
COOK COUNTY, ILLINOIS.

 

--------------------------------------------------------------------------------